681 S.E.2d 783 (2009)
In the Matter of I.T.P-L., A Minor Child.
appealed by Father and Mother.
No. 34P09.
Supreme Court of North Carolina.
August 27, 2009.
Pamela Williams, for Tommy Cooke.
Elizabeth Myrick Boone, for Duplin County DSS.
Winifred H. Dillon, Raleigh, for Father.
Patricia Kay Gibbons, for Mother.
Prior report: ___ N.C.App. ___, 670 S.E.2d 282.

ORDER
Upon consideration of the petition filed on the 20th of January 2009 by Respondent (Mother) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th of August 2009."